Exhibit 10.2

AMENDMENT TO CLINICAL RESEARCH COLLABORATION AGREEMENT

This Amendment (“Amendment”), effective as of the last signature below, hereby
amends the Clinical Research Collaboration Agreement (“Agreement”), which was
effective November 15, 2012, by and between CYTODYN INC., a Colorado corporation
principally located at 1111 Main Street, Suite 660, Vancouver, Washington 98660
(“Company”), and Philadelphia Health & Education Corporation d/b/a DREXEL
UNIVERSITY COLLEGE OF MEDICINE, having an office located at 1601 Cherry Street,
Suite 10627, Philadelphia, PA 19102 (“Institution”).

WHEREAS, Company and Institution have entered into the Agreement to provide for
the supply of PRO 140 for the below Studies;

 

Grant Number

  

Funding Agency

  

Study Title

7U01AI095085-02

   NIAID    Long-Acting, Self-Administered HIV Therapy with the CCR5 Antibody
PRO 140 (“NIAID Study”)

5R01Da029663-03

   NIDA    Long-Acting HIV Therapy for Injection Drug Users (“NIDA Study”)

WHEREAS Company and Institution are concurrently entering into a Clinical Trial
Agreement (the “CTA”) and wish to further amend the Agreement with regard to the
transfer of certain IND responsibilities from Company to Institution;

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the CTA and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto promise and agree as follows:

1. All capitalized terms not defined herein have the same meanings as those in
the Agreement.

2. The last paragraph of Section 2 is hereby deleted in its entirety.

3. Section 3 is hereby deleted in its entirety.

4. The excerpt “to maintain the IND for PRO 140 and” contained in the first
sentence of Section 4 is hereby deleted.

5. Section 5.B (Confidential Information) is hereby deleted in its entirety and
replaced with the following. The remaining sentences of Section 5 (Confidential
Information) shall remain the same.

B. Obligation of Confidentiality and Non-Use. For a period of five (5) years
from the Effective Date, the receiving party shall not disclose Confidential
Information to any third party except Study Sites and Institution’s own
officers, directors, trustees, employees, agents fulfilling obligations herein
and shall not use such Confidential Information for any purpose except to
fulfill obligations herein. Institution shall bind Study Sites to
confidentiality and non-use obligations under a signed, written agreement. The
obligations of nondisclosure and non-use shall not apply to Confidential
Information that:

 

  a. is or becomes public knowledge through no fault of the receiving party;

 

  b. is lawfully made available to the receiving party by an independent third
party;

 

  c. is already known or possessed by the receiving party at the time of
disclosure provided that such prior knowledge or possession can be properly
demonstrated;



--------------------------------------------------------------------------------

  d. is independently developed by the receiving party or its employees or
agents without reliance on the Confidential Information provided such
independent development can be properly demonstrated; or

 

  e. is required by law, regulation, rule, act, or order of any governmental
authority or agency to be disclosed by receiving party, which notice of such
requirement shall be timely provided to allow the disclosing party to seek a
protective order or other similar order. The receiving party shall reasonably
cooperate with the disclosing party and shall only disclose Confidential
Information to the extent necessary to comply with such law, regulation, rule,
act or order.

6. The fifth sentence of Section 6 is revised to read as follows:

“Institution hereby assigns to Company all right, title and interest in and to
Company Inventions, without royalty or any other consideration, including any
patent rights, copyright rights, or other intellectual property rights.”

7. Any and all provisions of the Agreement not expressly modified hereby shall
remain in full force and effect.

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Amendment.

 

CytoDyn Inc.    

Philadelphia Health and Education Corporation

d/b/a Drexel University College of Medicine

/s/ Nader Pourhassan

   

/s/ Kenny J. Simansky

Print Name:   Nader Pourhassan, Ph.D.     Print Name:   Kenny J. Simansky, Ph.D.
Date:  

2/7/14

    Date:  

2/10/14

Title:   President & CEO     Title:   Vice Dean for Research